Citation Nr: 1550706	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  13-19 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include depression, and if so, whether service connection is warranted, to include as secondary to service-connected peptic ulcer disease.  

2.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a nervous system problem.

3.  Entitlement to a compensable disability rating for service-connected peptic ulcer disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran, Brother (W.B.), Mother


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1978 to June 1981.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A January 2011 rating decision denied entitlement to service connection for depression and a nervous system problem.  A June 2012 rating decision denied a compensable disability rating and continued a noncompensable (0 percent) disability rating for the Veteran's service-connected peptic ulcer disease.  

The Veteran testified at a September 2015 Board hearing before the undersigned Veterans Law Judge in Waco, Texas.  A transcript of the hearing is of record.

The United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id.  In this case, the Veteran filed a claim in July 2010 and listed "mental condition" and depression.  In addition, the evidence of record reflected various psychiatric diagnoses.  As such, the issue on appeal pertaining to the Veteran's claimed "mental condition" and depression has been recharacterized as reflected above.
Subsequent to the Statements of the Case (SOC) issued in March 2013 (for the depression and nervous system problem claims) and November 2013 (for the peptic ulcer claim), the Veteran submitted additional medical documents in September 2015.  To the extent that any of the received documents are considered evidence, the Veteran filed his substantive appeals in May 2013 (for the depression and nervous system problem claims) and January 2014 (for the peptic ulcer claim) and this evidence is therefore subject to initial review by the Board because the Veteran did not request in writing that the agency of original jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include depression, whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a nervous system problem and entitlement to a compensable disability rating for service-connected peptic ulcer disease are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A January 2006 RO rating decision denied the Veteran's claim for entitlement to service connection for depression.  A SOC was issued in September 2006, but the Veteran did not file a substantive appeal, or submit new and material evidence within one year of the January 2006 denial.  

2.  Evidence associated with the claims file after the denial in January 2006 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.
CONCLUSIONS OF LAW

1.  The January 2006 rating decision which denied entitlement to service connection for depression is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has been received and the claim for entitlement to service connection for an acquired psychiatric disorder, to include depression, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include depression, is reopened, as explained below.  As such, VA's fulfillment of its duties to notify and assist with respect to this issue need not be addressed at this time.

Legal Criteria

Generally, an unappealed RO denial, to include where a SOC is issued and no substantive appeal is filed, is final under 38 U.S.C.A. § 7105 (West 2014).  See 38 C.F.R. § 20.1103 (2015).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The U. S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) (2015) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.     § 3.159(c)(4) (2015), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis 

The Veteran's claim for entitlement to service connection for depression was denied by a January 2006 RO rating decision.  This rating decision stated that "[y]our service medical records are negative for this condition" and that "[s]ince there is no evidence to show this condition was incurred in service or that it manifest to a compensable degree within a year of your military service, service connection is denied."  It therefore appears that the basis for the RO's denial was that there was no in-service event and no nexus to service.  

A SOC was issued in September 2006, but the Veteran did not file a substantive appeal, or submit new and material evidence within one year of the January 2006 denial; therefore, the January 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

The Veteran's current claim for entitlement to service connection for an acquired psychiatric disorder, to include depression, is based upon the same factual basis as his claim for entitlement to service connection which was denied in the January 2006 rating decision.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

Since the final January 2006 rating decision, new evidence includes, but is not necessarily limited to, testimony provided at the September 2015 Board hearing by the Veteran's mother and brother W.B., as well as September 2011 written statements from the Veteran's mother and brothers W.B. and B.B.  These statements described changes that the Veteran's mother and brothers observed of the Veteran after his military service compared to prior to his military service and essentially stated that the Veteran was a different person after his military service.  This evidence is new, as it did not exist at the time of the final disallowance in January 2006.  It is material, as it relates to an unestablished fact necessary to substantiate the claim, namely an in-service event.  This evidence also raises a reasonable possibility of substantiating the claim and it is not cumulative or redundant of the evidence previously of record.  Therefore, presuming the credibility of the evidence submitted, the Board finds that the evidence discussed above is new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As new and material evidence has been received, the Board concludes that the claim for entitlement to service connection for an acquired psychiatric disorder, to include depression, is reopened and in this regard, the Veteran's claim is granted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disorder, to include depression, is reopened.


REMAND

Outstanding Records

Initially, the Board notes that there appear to be outstanding records and that remand is required to attempt to obtain such records.  

With respect to VA treatment records, in the November 2013 SOC under the evidence heading, VA treatment records from December 2005 to November 2013 were listed.  Currently of record, however, are VA treatment records that appear to be complete from October 2004 to December 2005 and from November 2010 to February 2013.  As such, while on remand, all outstanding VA treatment records, to include from December 2005 to November 2010 and from February 2013, must be obtained.  

With respect to personnel records, while personnel records are currently of record, it is not clear if such records are complete, as the March 2005 and August 2006 requests for personnel records were not for the Veteran's complete personnel records.  The Veteran testified at the September 2015 hearing about having "a bunch of problems in the military" and referenced being on restricted duty.  See September 2015 Board Hearing Transcript, pages 11-12.  As the Veteran's personnel records may contain relevant information, while on remand, the Veteran's complete personnel records must be obtained.

In addition, the evidence of record suggested that the Veteran applied for and was in receipt of Social Security Administration (SSA) disability benefits.  See June 2004 Letter (stating that the SSA had "forwarded your disability file to this agency for development and decision"), October 2010 VA Treatment Note (stating that the Veteran received SSD (presumably an abbreviation for social security disability)).  VA has a duty to assist a Veteran in obtaining relevant and adequately identified records and as such, any SSA records available must be obtained on remand. 

With respect to private treatment records, at the September 2015 Board hearing, the Veteran referenced receiving private treatment related to his stomach at Parkland Memorial, to include as recently as June 2015.  See September 2015 Board Hearing Transcript, pages 6-7.  Subsequent to the Board hearing, in September 2015 the Veteran submitted a significant amount of private treatment records, which included records from Parkland Memorial.  These records, however, only dated to approximately October 2011 and were largely duplicative of previous private medical records submitted by the Veteran in November 2011.  As such, while on remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records, to include any records from Parkland Memorial dating after approximately October 2011, or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.  See 38 C.F.R. § 3.159(e)(2) (2015). 
  
Peptic Ulcer Disease

With respect to the Veteran's service-connected peptic ulcer disease, the Veteran was last afforded a VA examination in February 2012.  At the September 2015 Board hearing, the Veteran testified that his service-connected condition had gotten worse since this last VA examination.  See September 2015 Board Hearing Transcript, page 5.  In light of evidence of record indicating possible increased severity of the Veteran's service-connected peptic ulcer disease, remand is required to afford the Veteran a new VA examination to address the current severity of this condition.

In addition, various medical and lay evidence is of record that referenced symptoms related to the Veteran's abdomen.  A May 2012 VA opinion, however, stated that there was no current peptic ulcer disease.  As such, on remand, the examiner must address to the extent possible what symptoms are attributable to the Veteran's service-connected peptic ulcer disease and what symptoms are attributable to any other disabilities present.    

Acquired Psychiatric Disorder

As noted in the introduction above, the evidence of record reflected various psychiatric diagnoses.  For example, an October 2010 VA examination report noted diagnoses of mood disorder secondary to a general medical condition and pain disorder associated with both psychological factors and a general medical condition.  A February 2013 VA examination report contained essentially the same diagnoses.  In addition, VA treatment records referenced a past medical history of anxiety disorder and VA mental health treatment notes contained assessments of major depressive disorder, chronic pain disorder and somatization disorder.

The Veteran was afforded a VA examination in October 2010 and a negative opinion was provided with respect to direct service connection.  The rationale stated in part that "[w]hile there is report of some situational difficulties in the service, any mental health symptoms at the time appear to have gone into remission by the time of [the Veteran's] discharge and [the Veteran] does show a history of functioning fairly well up until" a 2003 motor vehicle accident (which was referenced in various other records to have occurred in September 2003).

In a July 2011 notice of disagreement (NOD), the Veteran's representative raised the issue of whether the Veteran's psychiatric disorder was secondary to his service-connected peptic ulcer disease.  For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has aggravated the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310 (2015).

The Veteran was afforded a VA examination in February 2013 and a negative opinion was provided with respect to direct service connection, however, no rationale was provided.  A negative opinion was also provided as to whether the Veteran's diagnosed psychiatric disorders were aggravated by his service-connected peptic ulcer disease.  No opinion, however, was provided as to whether any psychiatric disorder was caused by the Veteran's service-connected peptic ulcer disease.

Upon review, the Board concludes that while on remand, the Veteran must be afforded another VA examination and opinions must be obtained that address direct and secondary service connection.  With respect to direct service connection, as noted the February 2013 negative VA opinion did not contain a rationale and is therefore of no probative value as to this issue.  The October 2010 negative VA opinion included a rationale that, as quoted above, referenced the Veteran's mental health symptoms as having gone into remission by the time of his discharge from service and that the Veteran had "a history of functioning fairly well up until" a September 2003 motor vehicle accident.  Additionally, under the "review of medical records" section, the examination report stated that "I do not see any reference to formal mental health treatment in the record until around 2004 or 2005 after the [V]eteran sustained a back injury [presumably a reference to the September 2003 motor vehicle accident]."  As discussed in the section above reopening the Veteran's acquired psychiatric disorder, to include depression, claim, testimony was provided at the September 2015 Board hearing by the Veteran's mother and brother W.B. and written statements from the Veteran's mother and brothers W.B. and B.B. were submitted in September 2011.  These statements described changes that the Veteran's mother and brothers observed of the Veteran after his military service compared to prior to his military service and essentially stated that the Veteran was a different person after his military service.  In addition, medical evidence of record dated prior to the September 2003 motor vehicle accident referenced mental health symptoms and treatment.  For example, September 1996 private medical records from Dallas County Hospital District relating to an emergency room visit referenced a complaint of nerves problems since February 1996 and contained a diagnosis of anxiety, November 2000 private medical records from Parkland Health & Hospital System relating to an emergency room visit included diagnoses of depressed mood and depressive disorder and a February 2003 private medical record from Parkland Health & Hospital System noted a past medical history of "depression/sadness/anxiety."  Two (of three) of the private medical records from September 1996, the November 2000 private medical records and the February 2003 private medical record were received in 2005 and therefore were of record when the October 2010 VA opinion was provided.  It is not clear if these records were considered by the examiner.  Additionally, the lay statements from the Veteran's mother and brothers were obtained subsequent to the October 2010 VA opinion.  As such, the Board concludes that a new opinion addressing direct service connection is required.  

With respect to secondary service connection, as noted, the February 2013 VA examination report included a negative opinion as to whether the Veteran's diagnosed psychiatric disorders were aggravated by his service-connected peptic ulcer disease.  No opinion, however, was provided as to whether any psychiatric disorder was caused by the Veteran's service-connected peptic ulcer disease.  As such, while on remand, a new opinion addressing secondary service connection is required.  
Nervous System Problem

In July 2010, the Veteran filed a claim for entitlement to service connection and listed as a new disability "mental condition" and listed as reopening of previously denied disabilities "nervous system problem/depression."  A January 2011 rating decision denied the Veteran's claim for entitlement to service connection for a nervous system problem.  A March 2013 SOC, essentially, treated the Veteran's nervous system problem claim as a claim for entitlement to service connection for a psychiatric condition.  For example, the SOC stated in reference to the July 2011 NOD submitted by the Veteran's representative that "[s]ince [the Veteran's representative] did not specifically refer to any nervous system disorder, it is assumed that [the Veteran's representative] is considering that claim as a claim for a mental condition."  In addition, at the September 2015 Board hearing, the content and focus of the testimony suggested that the Veteran's claim for a nervous system problem would be more accurately characterized as a claim for a psychiatric condition (i.e., a "nervous" condition, but not a nervous system condition).  As noted in the introduction above, pursuant to Clemons, the Veteran's depression claim was expanded to a claim for entitlement to service connection for an acquired psychiatric disorder, to include depression.  This expanded claim would appear to encompass the scope of the Veteran's nervous system problem claim.  Prior to making such a determination to include the Veteran's nervous system claim as part of the expanded claim for an acquired psychiatric disorder, to include depression, on remand, the Veteran and his representative must be contacted and asked to clarify if the Veteran is seeking entitlement to service connection for a nervous system problem, separate from an acquired psychiatric disorder, to include depression, and if so, to identify such nervous system problem.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include from December 2005 to November 2010 and from February 2013.

2.  Obtain the Veteran's complete personnel records. 
3.  Request from the Social Security Administration any available records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2015).  The Veteran must then be given an opportunity to respond.

4.  Contact the Veteran and request that he either provide any outstanding relevant private treatment records, to include any records from Parkland Memorial dating after approximately October 2011, or completes a release for such providers; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2015).  The Veteran must then be given an opportunity to respond.

5.  Contact the Veteran and his representative and ask them to clarify if the Veteran is seeking entitlement to service connection for a nervous system problem, separate from an acquired psychiatric disorder, to include depression, and if so, to identify such nervous system problem.  

6.  After completion of the steps 1, 3 and 4 above, afford the Veteran a VA examination to determine the current severity of his service-connected peptic ulcer disease.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.  The examiner must include a thorough rationale for any conclusions reached.
The examiner must address to the extent possible what symptoms are attributable to the Veteran's service-connected peptic ulcer disease and what symptoms are attributable to any other disabilities present.  However, if it is not medically possible to do so, the examiner should clearly so state.

7.  After completion of the steps 1-6 above, afford the Veteran an appropriate VA examination to determine the etiology of any acquired psychiatric disorder, to include depression, present during the appeal period (dating to approximately July 2010).  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any acquired psychiatric disorder, to include depression, present during the appeal period (dating to approximately July 2010) had its clinical onset during active service or is related to any in-service disease, event, or injury.

While review of the entire claims folder is required, the examiner's attention is invited to the Veteran's service treatment records (STRs) which referenced mental health symptoms and in-service mistreatment and racial discrimination.  See September 1979 STR (noting that the Veteran complained of "extreme excitability"), March 1980 STR (noting that the Veteran requested a visit with a doctor regarding alleged mistreatment by his unit), June 1980 STR (noting a complaint of nervousness and that the Veteran reported being victimized by racial discrimination and containing an assessment of "[i]nappropriate adjustment to military life").  Attention is further invited to testimony provided at the September 2015 Board hearing by the Veteran's mother and brother W.B., as well as September 2011 written statements from the Veteran's mother and brothers W.B. and B.B.  These statements described changes that the Veteran's mother and brothers observed of the Veteran after his military service compared to prior to his military service and essentially stated that the Veteran was a different person after his military service.

b.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any acquired psychiatric disorder, to include depression, present during the appeal period (dating to approximately July 2010) is due to or caused by the Veteran's service-connected peptic ulcer disease.

c.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any acquired psychiatric disorder, to include depression, present during the appeal period (dating to approximately July 2010) has been aggravated (i.e., permanently worsened) beyond the natural progress by Veteran's service-connected peptic ulcer disease.  If aggravation is found, the examiner is asked to address the following medical issues: (1) the baseline manifestations of the identified acquired psychiatric disorder; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's service-connected peptic ulcer disease.

The examiner must include a thorough rationale for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against.  

8.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


